153 B.R. 409 (1993)
In re CHATEAUGAY CORPORATION, Reomar, Inc. The LTV Corporation, et al., Debtors.
Mrs. Walter STONER, Oliver Dunn, Jane Smith and John Doe, on behalf of themselves and all others similarly situated, Appellants,
v.
The LTV CORPORATION and LTV Steel Company, Inc., Appellees.
No. 91 Civ. 7182 (MBM).
United States District Court, S.D. New York.
May 4, 1993.

ORDER
MUKASEY, District Judge.
The above-captioned case having been settled and the Second Circuit having dismissed the LTV Corporation and LTV Steel Company, Inc.'s appeal as moot, the abovecaptioned case is remanded to the U.S. Bankruptcy Court for the Southern District of New York with instructions to dismiss the complaint.
This Court's opinions and orders dated May 14, 1992, 140 B.R. 64, and June 12, 1992 are vacated.
SO ORDERED.